


Exhibit 10.1
EMPLOYMENT AGREEMENT
This Agreement (the “Agreement”), dated as of September 29, 2015, is by and
between Ronald Gelbman (the “Executive”) and Haemonetics Corporation (the
“Company”) (together, the “Parties”).
Introduction
WHEREAS, the Executive currently serves as a Director on the Board of Directors
of the Company (the “Board”); and
WHEREAS, the Parties have agreed that the Executive shall serve as the Interim
Chief Executive Officer of the Company (the “Interim CEO”) on the terms and
conditions set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Term. The Company shall employ the Executive for a term commencing on
September 30, 2015 (the “Commencement Date”) and continuing until terminated
pursuant to Section 6 below (the “Term”).
2.Position and Duties. The Executive shall serve as the Interim CEO and shall
have such duties of an executive nature as the Board shall determine from time
to time. The Executive shall report to the Board.
3.Continuing Service as Director. The Executive shall continue to serve as a
Director during the Term, provided that: (i) the Executive shall resign as the
member of the Audit Committee and the Governance and Compliance Committee of the
Board effective as of the Commencement Date, and (ii) the Executive shall not
receive compensation as a Director during the Term.
4.Full Time and Best Efforts. The Executive shall use his reasonable best
efforts to promote the interests of the Company and shall devote substantially
all necessary business time to the performance of his duties and
responsibilities hereunder. The Executive may engage in other community and
civic activities as long as such activities do not unreasonably interfere with
the performance of his duties hereunder, and may also continue to serve on the
boards of the entities listed on Appendix A hereto. The Executive shall not
serve on any other boards during the Term without the prior approval of the
Board, which shall not be unreasonably withheld.
5.Compensation and Benefits. The Executive shall receive compensation and
benefits during the Term as follows:
(a)Salary. The Executive shall receive a salary at an annual rate equal to
$810,000, or $67,500 monthly, payable in equal installments pursuant to the
Company’s normal payroll practices.
(b)Benefits. The Executive shall be entitled to participate in the Company’s
medical, dental, vision, and flexible spending reimbursement benefit plans and
programs, 401(k) plan, employee stock purchase plan, and life, accidental death
and dismemberment, short term disability, and long term disability insurance
plans in accordance with and subject to the then existing terms and conditions
of such benefit plans and programs.
(c)Expenses. The Executive shall be entitled to reimbursement of all reasonable
expenses incurred in the ordinary course of business on behalf of the Company,
subject to compliance with the Company’s reimbursement policies then in effect.
All such reimbursements shall be made promptly, and in no event later than the
end of the year following the year in which the expenses were incurred.
(d)Temporary Living Assistance. During the Term, the Company shall provide the
Executive with suitable temporary housing in the greater Boston, Massachusetts
area and shall reimburse




--------------------------------------------------------------------------------




the Executive for the following expenses: (i) travel expenses for the Executive
between Boston, Massachusetts and the Executive’s principle residence in
Sarasota, Florida, (ii) one round-trip airfare and related travel expenses for
one other person between Boston, Massachusetts and Sarasota, Florida to assist
the Executive in his search for suitable temporary housing in the greater
Boston, Massachusetts area, and (iii) the cost of a car and related expenses for
the Executive’s use during the Term, provided that (x) the Executive submits
expense reports with supporting documentation in such form and working such
information as the Company may reasonably request in connection with such
expenses, and (y) all such expenses are deemed reasonable by the Board in its
good faith discretion. The Company shall also provide the Executive with
“gross-up” payments in the amount necessary to offset any tax liability to the
Executive associated with the payments made or on behalf of to the Executive
pursuant to this Section 5(d).
6.Termination.
(a)General. The Executive’s employment hereunder shall terminate at such time as
a successor Chief Executive Officer commences employment with the Company or, if
earlier, upon written notice from the Board. The Executive may also terminate
his employment hereunder upon sixty (60) days prior written notice to the Board.
(b)Effects of Termination. Upon termination for any reason hereunder, the
Company shall pay to the Executive any unpaid salary and accrued, unused
vacation owed as of the effective date of termination. The Executive shall also
be reimbursed for all expenses owed under Sections 5(c) and (d) above.
7.Confidential Information. The Executive agrees that during the Executive’s
employment with the Company, whether or not under this Agreement, and at all
times thereafter:
(a)The Executive will not at any time, directly or indirectly, disclose or
divulge any Confidential Information (as hereinafter defined), except as
required in connection with the performance of the Executive’s duties for the
Company, and except to the extent required by law, subpoena or court order (but
only after the Executive has provided the Company with reasonable notice and
opportunity to take action against any legally required disclosure). As used
herein, “Confidential Information” means all trade secrets and all other
information of a business, financial, marketing, technical or other nature
relating to the business of the Company including, without limitation, any
customer or vendor lists, financial statements and projections, know-how,
pricing policies, operational methods, methods of doing business, technical
processes, formulae, designs and design projects, inventions, computer hardware,
software programs, business plans and projects pertaining to the Company and
including any information of others that the Company has agreed to keep
confidential; provided, that Confidential Information shall not include (i) any
information that has entered or enters the public domain through no fault of the
Executive, or (ii) the Executive’s prior industry knowledge of technology and
applications, including but not limited to knowledge of technology and
applications similar to those of the Company.
(b)The Executive shall make no use whatsoever, directly or indirectly, of any
Confidential Information at any time, except as required in connection with the
performance of the Executive’s duties for the Company.
(c)Upon the Company’s request at any time and for any reason, the Executive
shall immediately deliver to the Company all materials (including all soft and
hard copies) in the Executive’s possession that contain or relate to
Confidential Information and all other Company property.
8.Restrictive Covenants. The Executive acknowledges that (i) the services to be
performed by the Executive under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character and (ii) the provisions of
this Section 8 are reasonable and necessary to protect the Company’s business,
goodwill and Confidential Information. The Executive therefore agrees that
during the Executive’s employment with the Company, whether or not under this
Agreement, and for a period of one year after expiration or termination of
Executive’s employment with the Company for any reason whatsoever:




--------------------------------------------------------------------------------




(a)the Executive will not, directly or indirectly, individually or as a
consultant to, or an employee, officer, director, manager, stockholder, partner,
member, investor, lender or other owner or participant in any business entity,
other than the Company, engage in or assist any other person or entity to engage
in any business which competes with any business in which the Company is
engaging or in which the Company plans to engage, during or at the time of
termination of the Executive’s employment, anywhere in the United States or
anywhere else in the world where the Company does business or plans to do
business during the Executive’s employment;
(b)the Executive will not, directly or indirectly, (i) solicit, divert or take
away, or attempt to solicit, divert or take away, the business or relationship
of Company with any of its customers, clients, distributors, dealers, referral
sources, business partners, suppliers, vendors, service providers, consultants,
lenders, investors, landlords, licensors or attorneys or any other person or
entity with whom the Company does business (collectively, “Business Partners”),
or (ii) otherwise interfere with the Company’s business relationship with any of
its Business Partners;
(c)the Executive will not, directly or indirectly, solicit, recruit, hire or
engage, or otherwise interfere with the business relationship of the Company
with, any current or former employee of the Company, other than any person who
ceased to be employed by the Company for a period of at least twelve (12)
months; and
(d)the Executive will not, directly or indirectly, assist any person or entity
in performing any activity prohibited by Sections 8(a), 8(b) or 8(c).
9.Non-Disparagement. During the Executive’s employment with the Company, whether
or not under this Agreement, and at all times thereafter, the Executive will
not, directly or indirectly, make any disparaging statements, written or oral,
about the Company or any of its directors, officers, employees, stockholders,
affiliates, managers, members, partners, agents, attorneys or representatives.
This Section shall not, however, prohibit the Executive from testifying
truthfully as a witness in any court proceeding or governmental investigation or
from making nonpublic comments in the course of his duties as Interim CEO and/or
a Director of the Company.
10.Remedies. Without limiting the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in
Sections 7 through 9 herein could result in irreparable injury to the Company
for which there might be no adequate remedy at law, and that, in the event of
such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the Executive from engaging in any activities prohibited
by Sections 7 through 9 herein or such other equitable relief as may be required
to enforce specifically any of the covenants of Sections 7 through 9 herein. If
Executive violates Section 8 of this Agreement, the temporal period applicable
to that Section shall be extended by the period of time during which such
violation occurred.
11.Review of Agreement; Reasonable Restrictions. The Executive (a) has carefully
read and understands all of the provisions of this Agreement and has had the
opportunity for this Agreement to be reviewed by counsel, (b) acknowledges that
the duration, geographical scope and subject matter of Sections 7, 8, and 9 of
this Agreement are reasonable and necessary to protect the goodwill, customer
relationships, legitimate business interests, reputation, and Confidential
Information of the Company and its affiliates, and (c) will be able to earn a
satisfactory livelihood without violating this Agreement.
12.Indemnification. To the full extent permitted by Massachusetts law and
subject to the Company’s Articles of Organization, as the same may be amended
from time to time, the Company shall indemnify the Executive with respect to any
actions commenced against the Executive in his capacity as a director or officer
or former director or officer of the Company, or any affiliate thereof for which
he may serve in such capacity, and the Company shall advance on a timely basis
any expenses incurred in defending such actions.




--------------------------------------------------------------------------------




13.Survival. The provisions of Sections 6 through 21 of this Agreement shall
survive the Term of this Agreement and the termination of the Executive’s
employment with the Company, and shall continue thereafter in full force and
effect in accordance with their terms.
14.Enforceability. This Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited or invalid under any such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating or nullifying
the remainder of such provision or any other provisions of this Agreement. If
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, such provisions shall be construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by applicable law.
15.Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, by
e-mail or fax, by United States mail, certified or registered with return
receipt requested, or by a nationally recognized overnight courier service, or
otherwise actually delivered: (a) if to the Executive, to Ronald Gelbman, 459
Meadow Lark Drive, Sarasota, FL 34236 (ronsarasota@yahoo.com); (b) if to the
Company, to Sandra L. Jesse, Chief Legal Officer, Haemonetics Corporation, 400
Wood Road, Braintree, MA 02169, (sandra.jesse@haemonetics.com); or (c) or at
such other address as may have been furnished by such person in writing to the
other parties. Any such notice, demand or communication shall be deemed given on
the date given, if delivered in person, e-mailed or faxed, on the date received,
if given by registered or certified mail, return receipt requested or given by
overnight delivery service, or three days after the date mailed, if otherwise
given by first class mail, postage prepaid.
16.Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to its choice of law provisions. Any proceeding
arising out of or relating to this Agreement shall be brought in the courts of
the Commonwealth of Massachusetts, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Massachusetts. This
provision may be filed with any court as written evidence of the knowing,
voluntary, and irrevocable agreement between the Parties to waive any objections
to jurisdiction, venue or convenience of forum.
17.Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument signed by the Company and the Executive. No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party. The waiver of a breach of any provision of this
Agreement shall not be construed as a waiver or a continuing waiver of the same
or any subsequent breach of any provision of this Agreement. No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.
18.Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, executors and administrators,
successors and assigns, except that the rights and obligations of the Executive
hereunder are personal and may not be assigned without the Company’s prior
written consent. Any assignment of this Agreement by the Company shall not be
considered a termination of the Executive’s employment.
19.Entire Agreement. This Agreement constitutes the final and entire agreement
of the Parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating hereto and to the
Executive’s employment.
20.Counterparts. This Agreement may be executed in any number of counterparts,
including counterpart signature pages or counterpart facsimile or electronic
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
21.Interpretation. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the




--------------------------------------------------------------------------------




event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authoring any of the provisions
of this Agreement. The Parties intend for this Agreement to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), or, where
available, to be exempt from the Code as a short-term deferral or separation
pay, and all provisions of this Agreement will be interpreted and applied
accordingly.
[Remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement under seal as of
the date first written above.
HAEMONETICS CORPORATION


By:     /s/ Richard Meelia            


Name: Richard Meelia


Title: Chairman, Board of Directors




/s/ Ronald Gelbman            
Ronald Gelbman




--------------------------------------------------------------------------------






Appendix A
Other Board Memberships




SunTrust Southwest Florida Board of Advisors
Board of Trustees of Out-of-Door Academy College Preparatory School




